     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 1 of 15 Page ID #:1
                                            FEE PAID


 i         STEPHEN VANN HEFLIN
           18653 Ventura Blvd., Ste. 561                                FEB 18 ~p
 a
           Tarzana, CA 91356                                      g~vr+e~ as   r cy~
 3         Phone: 818 407-9761                                                     DEPUTY

 4         Svh681@gmail.com

 5
           ~ STEPHEN VANN HEFLIN,Pro Se Plaintiff
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA -WESTERN DIVISION
io
~~                                         LACV~O-fl1~69-~-~~x
12          STEPHEN VANN HEFLIN,an                    Case No.
13          individual

14
                            Plaintiff,                CIVIL COMPLAINT
15
            v.                                        RACKETEER INFLUENCED
16
                                                      CORRUPT ORGANIZATIONS
~~         REGIS CAPITAL GROUP,a Florida             (RICO)
           Corporation;                               42 U.S.C.§ 1961-1968
is
           JORDAN OLIEL,an individual;                42 U.S.C.§ 1964
Y9         REGENT and ASSOCIATES,a Texas             42 U.S.C.§ 1962
Zo         Law Corporation
       ,   ANH REGENT,an individual
2.~~

22         DOES 1-10
23
                             Defendants.
24                                                   [DEMAND FOR JURY TRIAL]
       I
25

26

27

28

                                                  - 1 -

                                           CIVIL COMPLAINT-RICO
     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 2 of 15 Page ID #:2




 i                                JURISDICTION AND VENUE
 2
              1.    This is an action for relief and damages pursuant to 42 U.S.C. § 1962 and
 3

 4     42 U.S.C. § 1964 based upon the continuing violations ofPlaintiff's rights as a citizen

 5     by individuals engaged in RICO activities as outlined in the allegations contain herein.
 6
       Jurisdiction exists pursuant to § 1962 and § 1964 RICO(RACKETEER

 8     INFLUENCED CORRUPT ORGANIZATIONS)Act and questions ofFederal
 9
       Constitutional law pertaining to the Interstate Commerce clause. Supplemental
io
ii     Jurisdiction is available pursuant to 28 USC § 1367.

12                                            PARTIES
13
             2.     At all times material to this Complaint, STEPHEN VANN HEFLIN
14

15    ("Plaintiff') was and is a resident ofthe State of California, residing in Los Angeles
16
       C011ril~.
17
             3.     At all times material to this Complaint, the REGIS CAPITAL GROUP
is
~~ has not registered to conduct business in the State of California and is registered to
ao
       conduct business in the State of Florida, County of Miami-Dade.
ai
22           4.     At all times material to this Complaint, the Principal for the REGIS
23
       CAPITAL GROUP,Defendant JORDAN OLIEL was a resident of Miami-Dade
24
       County, State ofFlorida.
25

26           5.     At all times material to this Complaint, the attorney of record for the law
27
      firm REGENT and ASSOCIATES, Anh Regent Esq.is a resident and is licensed to
Zs
                                                - 2 -

                                         CIVIL COMPLAINT-RICO
     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 3 of 15 Page ID #:3




 i     practice law in Harris County, State of Texas and is not licensed to practice law in the
 2
       State of California where the Plaintiff STEPHEN VANN HEFLIN resides and
 3

 4     conducts business. Plaintiff STEPHEN VANN HEFLIN has never been to Harris

 5
       County Texas in his life, having no reason to travel there or no business or businesses
 6
       anywhere other than the State of California, County ofLos Angeles where he has

 s     resided since birth.
 9

10

ii                                          ALLEGATIONS

12           6.       Plaintiff realleges and incorporates by this reference the allegations set
13
       forth in the preceding paragraphs as though fully set forth in the preceding paragraphs
14

15     1 through 5.
16
             7.       Defendants wore a common scheme or plan, and agents of each other
i~
       are jointly and severally liable by and through their pattern of Racketeering Influenced
is
19     Corrupt Organizations(RICO)activities and a pattern of conduct and practice of
20
       unlawfully forging signatures on documents submitted into Harris County Court in the
ai
as     State of Texas and also committing perjury and fraud upon the State Courts of Texas.
23
       The Defendants intentionally and knowingly created a scheme that also involved the
24
      recording of UCC liens as part oftheir unlawful activities resulting in collections of
25

26     unlawful debt and attempts at collecting unlawful debt perpetrated against hundreds if
27
       not thousands of individuals and businesses located in various jurisdictions across the
28

                                                   - 3 -

                                           CIVIL COMPLAINT-RICO
     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 4 of 15 Page ID #:4




 i     United States. The Defendants fraudulently engaged in recording UCC liens based on
 2
       fraudulently obtained judgments in Harris County even though Harris County had no
 3

 4     lawful jurisdiction to issue such judgements. Harris County and the State of Texas

 5     issued these judgements induced by the affidavits) submitted under penalty of perjury
 6
       into the courts by Attorney Anh Regent(Texas Bar # 24004882)based upon false

 s     certifications on affidavits and forged signatures on alleged business contracts falsely
 9
       and fraudulently claimed to have been consummated in Harris County, Texas and
io
li     submitted to the Harris County, Texas Courts for purposes of obtaining judgments and

12     creating unlawful debt.
13
             8.     Defendants JORDAN OLIEL and REGIS CAPITAL GROUP knowingly
14

15     engaged in unlawful interstate commerce. Because REGIS CAPITAL GROUP and
16
       JORDAN OLIEL conduct business in a seemingly lawful manner by creating
i~
       unlawful debt or attempting to create unlawful debt in state jurisdictions where they
is
19     knowingly and willingly devised a plan that enlisted REGENT and ASSOCIATES in
20
       Harris County Texas to forge individuals signatures on documents that falsely claim
21

a2     that business contracts were consummated in Harris County, Texas and that Anh

23
       Regent Esq.,(the attorney ofrecord for REGENT and ASSOCIATES)knew or should
24
       have known they were submitting or causing to be submitted perjuriously executed
25

26     affidavits to Harris County Court. These forged instruments and documents attested to
27
       an individuals' agreement to a judgment when no such agreement was actually
as
                                                 - 4 -

                                         CIVIL COMPLAINT-RICO
     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 5 of 15 Page ID #:5




 i     consummated and Defendants forged a signature ofSTEPHEN VANN HEFLIN
 2
       was submitted under penalty of perjury by an attorney who is a member ofthe Texas
 3

 4     State Bax. The Defendants engaged in a pattern and practice that affected many other

 5     '~, persons in the United States but in more two sepaxate incidents against the Plaintiff
 :~
 C
       STEPHEN VANN HEFLIN,an individual resulting in catastrophic financial damages

 r~ to him personally by the Racketeer Influenced Corrupt Organizations headed by
 9
       Defendant JORDAN OLIEL ofREGIS CAPITAL GROUP and ANH REGENT of
io
ii     REGENT and ASSOCIATES.

12            9.     The Defendants REGIS CAPITAL,JORDAN OLIEL,REGENT and
13
       ASSOCIATES and AHN REGENT then engaged in unlawful activities that include
14

15     the intentional misuse ofthe Uniform Commercial Code and judgments obtained by
16
       fraudulent filings to implement a scheme to create unlawful debt violating state law
i~
       requirements in multiple states in the United States and territories subject to its laws
is
19     and jurisdiction.
[mil
              10.   Because ofthe conduct and pattern and practices ofthe Defendants, the
21

22     Plaintiff STEPHEN VANN HEFLIN has suffered major financial losses and damages
23
       that would not have occurred if not for the Racketeer Influenced Corrupt
24
       Organizations) conduct, pattern and practice engaged by the Defendants.
25

26

27

28

                                                  - 5 -

                                          CNIL COMPLAINT-RICO
     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 6 of 15 Page ID #:6




 i                                FIRST CAUSE OF ACTION
 a        Violations of the Racketeer Influenced Corrupt Organizations(RICO)Act of
                                              1970
 3                                     42 USC § 1961-1968
 4
                               Civil Damages under 42 USC § 1962
                                    (Against All Defendants)
 5

 6            1 1.   Plaintiffrealleges and incorporates by this reference the allegations set
 7
       forth in the preceding paragraphs as though fully set forth in this Cause of Action.
 s
              12.    The Defendants used the Texas Courts and the Uniform Commercial
 9

io     Code to collect and to attempt unlawful debt in violation ofthe RICO Act of 1970 in
ii
       the State of California, County ofLos Angeles in eight separate incidents constituting
12

13     a pattern of conduct and practices ofthe collection of unlawful and/or fraudulent debt
14
       in conjunction with the willful misuse ofthe Uniform Commercial Code to unlawfully
15
       record UCC Financing Statements with the Secretaries of State of multiple
16

i~    jurisdictions within the United States.
is
              13.    The Defendants conduct was intended to collect unlawful debt against the
19

Zo     Plaintiff STEPHEN VANN HEFLIN no less than 8(eight) separate acts that constitute

21    "predicate acts" under the meaning ofthe RICO Act in a pattern of conduct that was
22
       based upon or couched or enveloped the otherwise lawful enterprises of debt
23

24     in the State of Texas and real estate activities in the State of Florida.
25
              14.    To prevail on a civil RICO claim, a plaintiff must prove that the de
26

2~
       engaged in(1)conduct(2)of an enterprise(3)through a pattern(4)of racketeering

Zs     activity and, additionally, must establish that(5)the defendant caused injury to
                                                  - 6 -

                                          CIVIL COMPLAINT-RICO
     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 7 of 15 Page ID #:7




 i     plaintiffs business or property.l8 U.S.C. §§ 1962(c), 1964(c). The "fifth element
 2
       includes two related components. First, a civil RICO plaintiff must show that his
 3

 9     injury was proximately caused by the [prohibited] conduct. Second,the plaintiff must

 5
       show that he has suffered a concrete financial loss. "Fireman's Fund Ins. Co. v. Stites,
 6
       258 F.3d 1016, 1021 (9th Cir. 2001).

 E~          15.    Plaintiff was injured and damaged by the direct and proximate actions of
 9
       the Defendants and is entitled to damages in an amount to be proven at trial.
10

11

is                                SECOND CAUSE OF ACTION
13                                      42 USC § 1964
                                    (Against All Defendants)
14
             16.    Plaintiff realleges and incorporates by this reference the allegations set
15

16    forth in the preceding paragraphs as though fully set forth in this Cause of Action.
17
             17.    A basic RICO civil claim under the Second Cause of Action must allege
is
19
      (1)that the defendant(2)through the commission oftwo or more acts(3)constituting

ao     a "pattern"(4)of"racketeering activity"(5)directly or indirectly invests in, or
al
       maintains an interest in, or participates in(6)an "enterprise"(7)the activities of which
22

23     affect interstate or foreign commerce and(8)the Plaintiff suffered injury or loss to
24
      their business as a result ofthe aforementioned activities.
25
             18.    The Enterprise(s): REGIS CAPITAL GROUP and REGENT and
26

2~    ASSOCIATES are enterprises engaged in interstate or foreign commerce within the
28

                                                 - 7 -

                                         CIVIL COMPLAINT-RICO
     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 8 of 15 Page ID #:8




 i     meaning of 18 U.S.C. S 1961(3)and as a Florida company and a Texas company,
 2
       register with the California Secretary of State to conduct lawful business within
 3

 4     California. While REGIS CAPITAL GROUP in the State of Florida and REGENT and

 5     ASSOCIATES are legitimate businesses in the States of Florida and Texas
 6
       respectively, separate and apart from the pattern of Complaint racketeering,

 s     Defendants, through their continuing pattern ofracketeering activity set forth herein,
 9
       infiltrated or started the companies, associated with them and managed them for their
io
ii     own illegal purposes to create unlawful debt in the State of Texas and then file these

12    judgments as Uniform Commercial Code liens. They then use or attempt to use these
13
      judgments obtained by fraud in one jurisdiction to collect debt in another jurisdiction
14

15     by converting the judgments in to negotiable instruments under the Uniform
16
       Commercial Code in multiple states and jurisdictions within the United States.
1~
             19.    Pattern ofRacketeerin~A tivity. Defendants, each of whom are persons
is
19     associated with, or employed by REGIS CAPITAL GROUP or REGENT and
20
       ASSOCIATES did knowingly, willfully and unlawfully conduct or participate, directly
21

Za     or indirectly, in its affairs through a pattern ofracketeering activity with the meaning

23
       of 18 U.S.C. S 1961(1), 1961(5), and 1962(c). The racketeering activity was made
24
       possible by Defendants' regular and repeated use of both REGIS CAPITAL GROUP
25

26     and REGENT and ASSOCIATES personnel, facilities and services. Defendants had
27
      the specific intent to engage in the substantive RICO violation alleged herein.
28

                                                 - 8 -

                                         CIVIL COMPLAINT-RICO
     Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 9 of 15 Page ID #:9




 i           20.    Predicate acts ofracketeering activity are acts which are indictable under
 z
       provisions ofthe U.S. Code enumerated in 18 U.S.C. 5 1961(1)(B), as more
 3

 4     specifically alleged below. Defendants each committed at least two such acts or else

 5     aided and abetted such acts.
 6
             21.    The acts of racketeering were not isolated, but rather the acts of

 e     Defendants were related in that they had the same or similax purpose and result,
 9
       participants, victims and method of commission. Further, the acts of racketeering by
io
li     Defendants have been continuous. There was repeated conduct during a period oftime

12     beginning in approximately 2015 and continuing to present, and there is a continued
13
       threat ofrepetition ofsuch conduct.
14

15           22.    Plaintiff specifically alleges that Defendants JORDAN OLIEL and ANH
16
       REGENT participated in the operation and management ofREGIS CAPITAL GROUP
i~
is     and REGENT and ASSOCIATES by overseeing and coordinating the comission of

19     multiple acts ofracketeering as described below.
20
             23.   Plaintiff was injured and damaged by the direct and proximate actions of
21

as     the Defendants and is entitled to damages in an amount to be proven at trial.
23

24

25

26

27

28

                                                - 9 -

                                        CIVIL COMPLAINT-RICO
 Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 10 of 15 Page ID #:10




 i                                  FACTUAL ALLEGATIONS
 a
 3

 4            24.    Plaintiff realleges and incorporates by this reference the allegations set

 5      forth in the preceding paragraphs as though fully set forth herein.
 :r ~
              25.   .On or about December 5, 2019 at 9:58 AM in Harris County, Texas

 8      Defendant REGENT and ASSOCIATES by their Attorney ofrecord, Defendant ANH
 9
        REGENT filed a "Plaintiff's Original Petition" as Cause No. 1146541 with Harris
io
it      County Clerk Diane Trautman. The Plaintiff ofrecord in the Harris County, Texas

is      civil action is REGIS CAPITAL GROUP and alleges that STEPHEN VANN HEFLIN
13
        had entered into a business contract in Harris County, Texas or resides in Harris
14

15      County, Texas or is where the alleged events occurred. (EXHIBIT A)
16
              26.   . On or about December 11, 2019 at 9:23 AM Defendant REGENT and
i~
        ASSOCIATES through their attorney ofrecord, Defendant ANH REGENT filed or
is
19      caused to be filed an "Agreed Judgment„ in the Cause No. 1146541 with the Harris
P~i~
        County, Texas Clerk ofthe Court Diane Trautman at the direction of and in conspiracy
21

22      with Defendants REGIS CAPITAL GROUP and JORDAN OLIEL that allegedly bore
23
        the signature of STEPHEN VANN HEFLIN(EXHIBIT B)
24
              27.    On or about January 6, 2020 and/or January 7.2020 at 10:32 AM in
25

26      ~ Cause No. 1146541 Defendants REGENT and ASSOCIATES and AHN REGENT the
2~
        attorney ofrecord filed or caused to be filed a "Applicationfor Writ o~Garnishment
Zs
                                                 ~~s
                                          CIVIL COMPLAINT-RICO
 Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 11 of 15 Page ID #:11




 i   After Judgment" with Harris County Clerk ofthe Court Diane Trautman at the
 a
     direction of and in conspiracy with Defendants REGIS CAPITAL GROUP and
 3

 4   JORDAN OLIEL        (EXHIBIT C)

 5         28.    On or about January 20,2020 Defendants REGENT and ASSOCIATES
 6
     and ANH REGENT served upon Plaintiff STEPHEN VANN HEFLIN's property a

 s   "Writ ofGarnishment after Judgment„ with an order issued by the Harris County
 9
     Clerk under Cause No. 1146541 to Chase Bank, N.A. c/o CT Corporation Systems
io
ii   1999 Bryan Street, Suite 900, Dallas Texas 75201 at the direction of and in conspiracy

12   with Defendants REGIS CAPITAL GROUP and JORDAN OLIEL(EXHIBIT D)
13
           29.   On or about January 25,2020 Chase Bank N.A.,PO Box 13164,
14

15   Columbus, OH 43218-3164 sent to Plaintiff STEPHEN VANN HEFLIN a letter
16
     notifying him of a hold in the amount of$64,875 on account 1393     XHIBIT E)
i~
           30.   On Wednesday February 12, 2020 Defendant 11:56 AM JORDAN
18

19   OLIEL of REGIS CAPITAL GROUP contacted Plaintiff STEPHEN VANN HEFLIN
Zo
     by telephone and attempted to collect the alleged debt created in Harris County, Texas
21

22   in Cause 1146541

23
           31.   On Thursday February 13, 2020 at 10:56 AM,Defendant REGENT and
24
     ASSOCIATES through their agent-employee Chris Savoy, contacted Plaintiff
25

26   STEPHEN VANN HEFLIN at 10:56 AM by telephone and attempted to collect the
27
     alleged debt created in Harris County, Texas in Cause 1146541
2s
                                             - ii-
                                      CIVIL COMPLAINT-RICO
 Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 12 of 15 Page ID #:12




 i           32.    On Friday February 14, 2020 at 2:12 PM Defendant JORDAN OLIEL of
 2
       Defendant REGIS CAPITAL GROUP contacted the Plaintiff STEPHEN VANN
 3

 4
       HEFLIN by telephone and attempted to collect an alleged debt in Cause No. 1146541,

 5     Harris County, Texas.
 6
             33.    As a direct and proximate consequence ofthe acts ofthe agents and

 8     employees ofthe Defendants, Plaintiff has suffered and will continue to suffer
 9
       damages through injury to his person and property, his reputation, character, good will
to
ii     and for relief from the RICO activities and conduct by the Defendants complained of

12     herein.
13

14

15 ~

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               - 12 -

                                        CIVIL COMPLAINT-RICO
 Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 13 of 15 Page ID #:13




 i               WHEREFORE,Plaintiff prays as follows:
 a
 3

 4

 5              (1)    For a judgment prohibiting the Defendants from engaging in the
 6
     policies, practices and conduct complained of herein.

 s              (2)    For treble damages in an amount of$194,625.00 USD.
 9
                (3)    For costs of suit and attorney fees as provided by law; and
io
ii              (4)    For such other relief as the Court deems proper and just.

12

13

14

15

16
     Date: February ~~ ,2020                    Respectfully submitted,
17

18

19

20
                                                PRO SE PLAINTIFF
ai
22

23

24
                                                By:
25
                                                       Stephen Vann Heflin,
26                                                     Pro Se Plaintiff
27

28

                                            - 13 -

                                     CIVIL COMPLAINT-RICO
 Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 14 of 15 Page ID #:14




 i                 DECLARATION OF STEPHEN VANN HEFLIN
 2
          1.   I am a U.S. Citizen and I reside in Los Angeles County, California. I am
 3

 4
               over the age of 18 and can testify competently to the facts contained in

 5             this complaint
 6
         2.    I was born in Los Angeles County and have resided in said county for my

 s             entire life.
 9
         3.    I have never been in the State of Texas.
to
ii       4.    I have never conducted business in Harris County or anywhere in Texas

12       5.    I have never resided in Texas
13
         6.    On or about January 25, 2020 Chase Bank N.A.,PO Box 13164,
14

15             Columbus, OH 43218-3164 I received a letter notifying me of a hold in
16
               the amount of $64,875 on account 1393
i~
         7.    On Wednesday February 12, 2020 Defendant 11:56 AM I was contacted
18

19             by telephone by Jordan Oliel of Regis Capital Group who demanded
20
               payment for a debt that he claimed was based on a business in Texas.
21

Za       8.    On Thursday February 13, 2020 at 10:56 AM,Defendant REGENT and
23
               ASSOCIATES through their agent-employee Chris Savoy, contacted me
24
               at 10:56 AM by telephone and attempted to collect the alleged debt
25

26             created in Harris County, Texas in Cause 1146541
27

28

                                            - 1 -

                              DECLARATION OF STEPHEN VANN HEFLIN
 Case 2:20-cv-01569-FMO-AFM Document 1 Filed 02/18/20 Page 15 of 15 Page ID #:15




 i        9.    On Friday February 14, 2020 at 2:12 PM Defendant Jordan Oliel of Regis
 2
                Capital Group contacted me and attempted to collect an alleged debt in
 3

 4              Cause No. 1146541, Harris County, Texas.

 5              Because ofthe holds on my bank account I have experienced financial
          10.
 6
                damages that would not have occurred otherwise.

 s
 9

10

11

is   Date: February j~ ,2020                         Under Penalty ofPerjury
13

14

15

16

17
                                               By:
is
                                                     Stephen Vann Heflin,
19

20

21

22

23

24

25

26

27

28

                                           - 2 -

                            DECLARATION OF STEPHEN VANN HEFLIN
